[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff in this action (Crocker) is moving to modify and correct an arbitration award involving matters between him and the defendant in this action (Mc Intyre).
The defendant, the claimant in this arbitration hearing, CT Page 12977 is moving to confirm the award.
Under Connecticut General statutes § 52-419, the court may correct or modify the award if it finds any of the following defects: "(1) If there has been an evident material miscalculation of figures or an evident material mistake . . . (2) if the arbitrators have awarded upon a matter not submitted to them. . . ."
The award was made in writing by the arbitrator, Attorney Glen Gordon, on January 24, 1995. Both parties thereafter filed motions and briefs. The court heard oral argument on November 13, 1995. The court has reviewed the briefs of the parties, the submission to the arbitrator and the award itself.
A careful review of the arbitrator's award fails to disclose any evident material miscalculation or material mistake. The court also finds that the award is in conformity with the submission. While the parties have disputed the interpretation of certain claims and amounts for the court to attempt to resolve these disputes it would have to invade the arbitration process in a manner not permitted under Section52-419.
To allow the correction sought by the plaintiff, this court would have to examine the evidence submitted to the arbitrator.
         "Courts will not review the evidence nor, where the submission is unrestricted, will they review the arbitrator's decision of the legal questions involved."
Bic Pen Corp. v. Local No. 134, 183 Conn. 584, Myers v.Lakeridge Development Company, 173 Conn. 133.
The motion to modify is denied. The motion to confirm the award is granted.
Hurley, J. CT Page 12978